Case 3:17-cv-01104-VLB Document 82-165 Filed 05/15/19 Page 1 of 2




                Exhibit 165
        Case 3:17-cv-01104-VLB Document 82-165 Filed 05/15/19 Page 2 of 2



Yale Department ofSpanish
     Department of Spanish &
                           & Portuguese
                                                                                     PO Box
                                                                                     PO  Box208204
                                                                                             208204
                                                                                     New Haven
                                                                                           HavenCT CT0652o-8204
                                                                                                      0652o-8204
                                                                                     T 203 432-1151
                                                                                           432-1151
                                                                                       203 432-1178
                                                                                     F 203 432-1178
                                                                                     span-port.yale.edu
                                                                                     span-port.yale.edu
                                                                                     courier
                                                                                     courier
                                                                                             WallStreet
                                                                                     82-90 Wall  Street
                                                                                           HavenCT
                                                                                     New Haven   CT06511
                                                                                                     06511
   April
   April 13, 2015
         13, 2015


   Associate  Professor
   Associate Professor   Susan
                       Susan    Byrne
                             Byrne
   DepartmentofofSpanish
   Department      Spanishandand Portuguese
                              Portuguese
   Campus
   Campus

   DearSue,
   Dear Sue,

     havereceived
   I have  received    your
                     your    letter
                          letter  of of April
                                     April    1, 2015,
                                           1, 2015, whichwhich
                                                           you you
                                                               copiedcopied
                                                                        to thetoProvost
                                                                                 the Provost
                                                                                        of the of the
   University,the_Dean
   University,  the_Dean   of of
                              thethe  Faculty
                                   Faculty      of Arts
                                            of Arts andand   Sciences,
                                                         Sciences,        the Divisional
                                                                   the Divisional          Director
                                                                                    Director  of the of the
   Humanitiesfor
   Humanities    forthe
                      theFAS,
                          FAS,the the FAS
                                    FAS      Dean
                                          Dean      of Academic
                                                of Academic        Affairs,
                                                              Affairs,      the Dean
                                                                       the FAS   FAS Dean     of Faculty
                                                                                       of Faculty
   Affairs andDeputy
   Affairs and  DeputyProvost,
                          Provost,    and
                                    and  thethe
                                             FASFAS    Associate
                                                  Associate  Dean,Dean,
                                                                    as wellasaswell as my
                                                                                my four     four senior
                                                                                         senior
   colleagues
   colleagues ininthethe Department
                       Department         of Spanish
                                      of Spanish        and Portuguese.
                                                  and Portuguese.

   You haverequested
   You have   requested
                      thatthat Professor
                            Professor    Roberto
                                      Roberto     Gonzalez
                                              Gonzalez      Echevarria
                                                       Echevarria         and Iourselves
                                                                  and I recuse  recuse ourselves
        all matters
   from all mattersconcerning
                    concerning    your
                               your    tenure
                                    tenure     consideration.
                                           consideration.

   This isisto
   This      toinform
                informyou
                        youthat
                              thatwewe  will
                                      will   not
                                           not dodo
                                                  so.so.  I cite,
                                                      I cite,     as you
                                                              as you       did, Yale
                                                                      did, Yale        President
                                                                                  President  Peter Peter
   Salovey,from
   Salovey,     fromhis
                      his  statement
                        statement       of November
                                     of November         3, 2014:
                                                   3, 2014:         "Noatone
                                                               "No one      Yaleatshould
                                                                                   Yale should     be mistreated,
                                                                                          be mistreated,
   bullied,   harassed
   bullied, harassed    or or denied
                           denied       opportunities
                                    opportunities  theythey     deserve.
                                                          deserve.          It is essential
                                                                    It is essential           that
                                                                                     that all of us all of us
   understandthis
   understand      thisand
                        and actact accordingly."
                                accordingly."

          expecttotoreceive
   I will expect      receive your
                            your     preliminary
                                  preliminary    materials,
                                              materials,      as requested
                                                         as requested        and stipulated
                                                                       and stipulated in my in my
          to you
   letter to youofofMarch
                     March3o,3o,2015,
                                 2015,onon
                                         thethe deadline
                                             deadline     of April
                                                      of April      15, 2015.
                                                               15, 2015.

   Sincerely,
   Sincerely,



   Rolena   Adorno
   Rolena Adorno
   Sterling Professor
   Sterling Professor ofof Spanish
                        Spanish
   Chair,  Department
   Chair, Department   ofof Spanish
                         Spanish andand Portuguese
                                     Portuguese




                                                                                                                   BYRNE006209
                                                                                                                   BYRNE006209
